Citation Nr: 0907084	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, which, inter alia, denied 
service connection for a lumbar spine disorder and 
tuberculosis.

In June 2007, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration.

The issue of entitlement to service connection for 
tuberculosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no probative medical evidence suggesting a link 
between the Veteran's current low back disorder and his 
military service.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

Letters dated June 2002, July 2007, and February 2008, 
provided to the Veteran before the December 2002 rating 
decision and the December 2008 supplemental statement of the 
case, respectively, satisfied VA's duty to notify under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed 
the Veteran of what evidence was needed to establish his 
service connection claim, what VA would do and had done, and 
what evidence he should provide.  The July 2007 and February 
2008 letters also informed the Veteran that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, the Veteran was provided with a VA examination 
in September 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in July 2007 and February 2008.  
However, since the Veteran's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends in his May 2002 claim that he is 
entitled to service connection for his low back disorder, 
which he claims arose out of his injury in service in the 
summer of 1976, when his automobile tumbled over.  He stated 
that he was treated for his low back disorder until late 
1976.

The Board observes that service treatment records show that 
the Veteran was treated for his lower back while in service.  
In July 1973, the Veteran had an x-ray, and the physician 
found a transitional lumbar vertebra with either 
sacralization of L-5 or slight lumbarization of S-1; 
otherwise, the vertebral body heights and intervertebral disc 
spaces were well maintained and without abnormalities.  In 
July 1976, the Veteran was involved in a motor vehicle 
accident, and was treated for a low back strain with no nerve 
or artery involvement.  The Veteran returned to duty in 
August 1976.  Twice in August 1976, the Veteran stated that 
he had low back pain.  X-rays from November 1976 revealed 
normal findings for his lumbosacral spine, and grossly normal 
findings for his thoracic spine.  Also in November 1976, a 
clinician noted the Veteran's chronic low back pain post-
trauma, and found that the Veteran's physical examination 
(PE) was normal.  In December 1976, the Veteran stated that 
his back pain was exacerbated by lifting a generator; no 
diagnosis other than pain was found, and the Veteran was able 
to do straight-leg raisings (SLR) without pain.  The 
Veteran's August 1977 separation examination report shows 
that, on clinical evaluation, the Veteran's back was found to 
be normal.

In May 2004, a VA radiologist administered an x-ray of the 
Veteran's cervical spine.  No fractures were found.  There 
was disc space narrowing and spondylosis at the C4-5 and C5-6 
disc spaces.

In January 2005, a VA radiologist administered an x-ray of 
the Veteran's lumbar spine.  No fractures or dislocations 
were found.  The disc space heights were normal.  The VA 
radiologist found that the Veteran had a normal lumbar spine.

In September 2008, the Veteran was provided with a VA 
examination.  The VA examiner reviewed the claims file.  The 
Veteran reported having sharp, moderate pain in his low back 
for hours, daily, since 1976.  He stated that the pain 
radiates to both of his knees, and that he is only able to 
walk for 1/4 of a mile.  The VA examiner diagnosed the Veteran 
with a chronic strain of the lumbar spine, with degenerative 
disc disease (DDD) and degenerative joint disease (DJD) at 
L5-S1, and radiculitis at L5.  The VA examiner noted that the 
Veteran had been in a motor vehicle accident in service in 
1976, and that he was treated at the time for a low back 
strain.  He further noted that the Veteran was seen 11 years 
later (1987) for low back problems, at which time he was 
diagnosed with a disc condition.  The VA examiner opined that 
the Veteran's lumbar spine condition was not caused by, or a 
result of, the motor vehicle accident which occurred during 
active duty.  Rather, he characterized it as a form of 
deterioration due to aging.

Competent medical evidence includes statements from a person 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA examiner is so qualified, the 
medical opinion is competent medical evidence.

The Veteran asserted, in his May 2002 claim, that his current 
low back disorder was caused by his time in service.  
However, as a layperson with no apparent medical expertise or 
training, the Veteran is not competent to comment on the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board finds that 
the Veteran's statement is not competent medical evidence.

Moreover, because there is no evidence that the Veteran's 
back condition manifested to a degree of 10 percent or more 
within one year from the date of termination of his service, 
he is not entitled to service connection under the 
presumption of a chronic disease.  38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).  Indeed, after his normal separation 
examination in March 1977, the Veteran did not seek treatment 
for his low back condition until 1987, a full decade later.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, the Veteran's available 
service treatment records show no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present.  To the contrary, the Veteran has no evidence of 
treatment for a back condition for ten years after his 
service concluded, and no evidence of subsequent treatment 
for many years after that.  Consequently, he is not entitled 
to a grant of service connection based on continuity of 
symptomatology.  38 C.F.R. § 3.303(b).  Moreover, the lack of 
any objective evidence of complaints, symptoms, or findings 
of a disability for many years after the period of active 
duty is itself evidence which tends to show that the current 
condition did not first manifest during active duty.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The preponderance of the evidence is against the award of 
service connection for the Veteran's claim for a low back 
disorder; it follows that the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the Veteran's claim is denied.


ORDER

Service connection for a low back disorder is denied.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for entitlement to 
service connection for tuberculosis.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board observes that the Veteran was tested for 
tuberculosis while in service, and had positive reactions to 
skin tests.  The Veteran's tuberculosis Tine test (a multiple 
puncture tuberculin skin test used to diagnose tuberculosis) 
in October 1968 was negative.  In November 1971, the 
Veteran's Tine test was positive for the purified protein 
derivative of tuberculin (PPD), a possible indicator of 
tuberculosis.  By January 1972, the Veteran had a second 
positive skin test, and the Veteran's spouse was also noted 
to have had a positive test.  The Veteran was prescribed 
isoniazid (INH) and Pyridoxine as prophylaxis, to prevent the 
Veteran from developing tuberculosis.  X-ray studies of the 
chest and lung dated August 1970, March 1971, November 1971, 
June 1972, May 1973, and March 1977 were all normal.  The 
Veteran's August 1977 separation examination report shows 
that, on clinical evaluation, the Veteran's lungs and chest 
were found to be clinically normal.

In June 2007, the Board remanded this case for additional 
development.  Part three of that remand states, in pertinent 
part, that the "examiners should perform any tests or 
studies deemed necessary for an accurate assessment."

The Veteran was provided a VA examination in September 2008, 
but the VA examiner stated that "initial pulmonary function 
studies were incomplete due to technical difficulties, mainly 
involving DLCO [diffusion capacity of carbon monoxide-a test 
of pulmonary function].  [The] Veteran will be rescheduled 
for complete pulmonary function tests as soon as technical 
problems have been resolved."  No indication that such tests 
were either rescheduled or completed is of record.

The Board notes that the VA examiner diagnosed the Veteran 
with no known past or present pulmonary tuberculosis.  
Nevertheless, the Board also acknowledges that the VA 
examiner has included pulmonary function studies as one part 
of his assessment of whether the Veteran has tuberculosis, 
and noted his intention to reschedule this testing.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  In this case, the Veteran has 
the right to undergo all tests for tuberculosis that the VA 
examiner deemed necessary for an accurate assessment, 
including pulmonary function studies.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ascertain whether the 
pulmonary function tests sought by the 
September 2008 VA examiner have been 
completed.  If so, the AOJ should obtain 
the results of those tests, and include 
them in the claims folder.  If those tests 
have not been completed, or if the AOJ is 
unable to determine whether the tests have 
been completed, then the AOJ should 
schedule the Veteran for a VA examination 
with the same examiner who examined the 
Veteran for tuberculosis in September 
2008, if possible, or, in the alternative, 
with another appropriate specialist, to 
administer complete pulmonary function 
tests, as well as any other testing deemed 
necessary by the VA examiner in order to 
ascertain the nature, extent, and etiology 
of any tuberculosis, in accordance with 
the Board's June 2007 remand.  The results 
of all such testing should be included in 
the claims folder.

As indicated in the Board's June 2007 
remand, the claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  The examiner should perform any 
tests or studies deemed necessary for an 
accurate assessment.  The examination 
report should include a detailed account 
of all pathology found to be present.  
After asking the Veteran about the history 
of his claimed disorders and reviewing the 
claims file, the examiner should offer an 
opinion as to whether any tuberculosis 
found is at least as likely as not (50 
percent or more probability) to have begun 
during active service, or been aggravated 
as the result of some incident of active 
service.  If the etiology of the diagnosed 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.

A complete rationale should be provided 
for any opinions given, and all clinical 
findings should be reported in detail.  If 
the requested medical opinion cannot be 
given, the examiner should state the 
reason(s) why.

2.  After completion of the above, the AOJ 
should readjudicate the Veteran's claim 
for entitlement to service connection for 
tuberculosis.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case.  The 
Veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the Veteran's claim.  No action by the 
Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examinations without good cause may have 
adverse consequences on his claim.  38 C.F.R. § 3.655 (2008).  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the above.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


